                            Case 5:17-cv-01146-BLF Document 84 Filed 04/17/20 Page 1 of 3



                          William F. Mitchell, CSB #159831
                      1   Nicholas R. Kloeppel, CSB #186165
                          THE MITCHELL LAW FIRM, LLP
                      2   Attorneys at Law
                          426 First Street
                      3   P. O. Drawer 1008
                          Eureka, CA 95502
                      4   Tel: (707) 443-5643
                          Fax: (707) 444-9586
                      5
                          Attorneys for Defendants
                      6   CORPORAL MENDIBURU, DEPUTY
                          TWITCHELL (SR.), DEPUTY HUDSON,
                      7   CORPORAL T. ARNOLD
                      8
                      9
                                                    UNITED STATES DISTRICT COURT
                 10
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                 11
                          JACOB SILVERMAN,                              Case No. 17-CV-1146-BLF (RMI)
                 12
                                                                        JOINT STIPULATION FOR
                 13                    Plaintiff,                       DISMISSAL AND ORDER
                                                                        THEREON
                 14       vs.
                 15       CORPORAL MENDIBURU,
                 16       DEPUTY TWITCHELL (SR.),
                          DEPUTY HUDSON,
                 17       CORPORAL T. ARNOLD,

                 18                    Defendants.

                 19
                 20                                          STIPULATION
                 21             IT IS HEREBY STIPULATE BY AND BETWEEN THE PARTIES, Plaintiff
                 22       JACOB SILVERMAN (“Plaintiff”), and Defendants MICHAEL MEDIBURU (sued
                 23       herein as “Corporal Mendiburu”), LOGAN TWITCHELL, (sued herein as “Deputy
                 24       Twitchell”), JENNIFER HUDSON (sued herein as “Deputy Hudson”), DENNIS
                 25       GRIFFIN (sued herein as “Sgt. Griffin”) and TODD ARNOLD (sued herein as
                 26       “Corporal T. Arnold”), through their attorney of record (“Defendants”), as follows:
THE MITCHELL LAW
     FIRM, LLP
   426 First Street       _______________________________________________________________________
                                                              1
  P.O. Drawer 1008
  Eureka, CA 95502              JOINT STIPULATION FOR DISMISSAL AND ORDER THEREON
                            Case 5:17-cv-01146-BLF Document 84 Filed 04/17/20 Page 2 of 3




                      1          WHEREAS, Plaintiff filed an initial Complaint on March 6, 2017.
                      2          WHEREAS, the parties have executed a Settlement and Release of Claims
                      3   Agreement with an effective date of March 23, 2020;
                      4          WHEREAS, the Settlement and Release of Claims Agreement provides for a
                      5   dismissal of this entire action with prejudice within five (5) days of mailing via certified
                      6   mail, post fully-prepaid, with restricted delivery, or upon providing in person the
                      7   settlement proceeds to plaintiff;
                      8          WHEREAS, defendants acknowledge having mailed via certified mail, post fully-
                      9   prepaid, with restricted delivery, or providing in person the settlement proceeds to
                 10       plaintiff; and
                 11              WHEREAS, the parties have agreed to bear their own attorney’s fees and costs;
                 12              NOW, THEREFORE, IT IS HEREBY STIPULATED pursuant to Rule
                 13       41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, by and between the Parties
                 14       through their respective counsel (if applicable), that this matter be dismissed with
                 15       prejudice effective immediately.
                 16              IT IS SO STIPULATED AND AGREED.
                 17
                          DATED: April 15, 2020               PRO PER
                 18
                 19                                           By:    /s/ Jacob Silverman
                 20                                                  JACOB SILVERMAN, Plaintiff

                 21
                          DATED: April 15, 2020               THE MITCHELL LAW FIRM, LLP
                 22
                 23
                                                              By:    /s/ William F. Mitchell
                 24                                                  WILLIAM F. MITCHELL
                                                                     Attorneys for Defendants
                 25
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street       _______________________________________________________________________
                                                              2
  P.O. Drawer 1008
  Eureka, CA 95502              JOINT STIPULATION FOR DISMISSAL AND ORDER THEREON
                            Case 5:17-cv-01146-BLF Document 84 Filed 04/17/20 Page 3 of 3




                      1                               SIGNATURE ATTESTATION
                      2          Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that I have obtained the
                      3   concurrence in the filing of this document from all of the signatories for whom a
                      4   signature is indicated by a “/s/” signature within this e-filed document and I have on file
                      5   confirmation of this concurrence for subjection production for the court if so ordered.
                      6   DATED: April 15, 2020              THE MITCHELL LAW FIRM, LLP
                      7
                      8                                      By:     /s/ William F. Mitchell
                                                                     WILLIAM F. MITCHELL
                      9                                              Attorneys for Defendants
                 10
                 11
                 12                                                ORDER

                 13              Pursuant to the Parties’ Stipulation, and good cause appearing, this case is hereby

                 14       dismissed with prejudice.

                 15       DATED: April 17, 2020
                                                                     ______________________________________
                 16                                                  United States District Judge
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
THE MITCHELL LAW
     FIRM, LLP
   426 First Street       _______________________________________________________________________
                                                              3
  P.O. Drawer 1008
  Eureka, CA 95502              JOINT STIPULATION FOR DISMISSAL AND ORDER THEREON
